Citation Nr: 1223954	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript has been procured and associated with the claims file.  
 

FINDINGS OF FACT

1.  The Veteran experienced chronic hearing loss symptomatology during service.

2.  The Veteran experienced continuous hearing loss symptomatology since discharge from service.

3.  The Veteran currently has a bilateral hearing loss disability. 

4.  The current bilateral hearing loss disability is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because this decision constitutes a full grant of the claim for service connection for bilateral hearing loss, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist. 

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection for organic diseases of the nervous system, such as hearing loss, may alternatively be established on a presumptive basis by showing that the disease became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his bilateral hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's bilateral hearing loss disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he experienced acoustic trauma during service due noise exposure related to in-service firing exercises.  The Veteran indicates that, as part of rifle training, he had to repeatedly fire an M-1 rifle at a target over a short span of time without the use of protective equipment to guard against hearing loss.  The Veteran reports that he repeated such training exercises many times during service, that he experienced chronic bilateral hearing loss symptomatology during service after these trainings, and that such bilateral hearing loss symptomatology has been continuous since discharge from service.  Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is warranted for bilateral hearing loss.

The Board finds that the Veteran experienced chronic hearing loss symptomatology during service.  The Board notes that the Veteran's service treatment records contain no notation indicating treatment or diagnosis for a hearing loss disorder.  The service treatment records indicate that the Veteran was provided with a service enlistment medical examination in July 1960, a service periodic medical examination in March 1966, and a service discharge medical examination in December 1966.  In both the July 1960 service enlistment medical examination report and the December 1966 service discharge medical examination report, the respective service examiners indicated that the Veteran's hearing was normal based on the results of a "whisper test."  

In a July 2008 VA audiology examination report, a VA examiner wrote that whispered voice tests were not valid for the purpose of ruling out hearing loss symptomatology due to their insensitivity to certain configurations of hearing loss; therefore, the July 2008 VA examiner reported that normal whisper test scores were not evidence of normal hearing.  As the Board finds no evidence contradicting the July 2008 VA examiner's conclusions regarding the probative value of the whisper tests provided to the Veteran during service, the Board finds that the whisper test results included in the July 1960 service enlistment medical examination report and the December 1966 service discharge medical examination report are not credible evidence regarding the Veteran's contemporaneous hearing loss symptomatology.  See Madden, 125 F.3d at 1481.  

The Board notes that the July 1960 service entrance examination report, containing a finding of normal hearing at service entrance based on the results of a whisper test, is not valid for the purposes of determining whether the Veteran's hearing was normal upon entrance into service; therefore, the only evidence of record regarding the Veteran's hearing upon service entrance is the lay evidence submitted by the Veteran.  In an August 2009 statement and in his August 2011 testimony before the Board, the Veteran stated that he grew up in a very quiet environment on a farm on which a weak battery-powered radio was the only source of noise.  The Veteran indicated that his hearing was normal upon service entrance and that he first experienced hearing loss symptomatology after performing rifle training exercises during service.  As noted above, the Board finds that the Veteran is competent to report the symptoms and impairments associated with his hearing loss disorder.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  

Besides the competent lay evidence, indicating that the Veteran had normal hearing upon service entry, VA regulations state that a veteran is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002 & Supp. 2011) (delineating the "Presumption of Soundness" upon service entry).  As the record does not contain clear and unmistakable evidence demonstrating that the Veteran's hearing was not normal upon service entrance, the Board finds that the Veteran's hearing was normal upon service entry. 

Regarding in-service hearing loss symptomatology, in a December 2008 statement, the Veteran recalled that, during service, he noticed that his hearing had been damaged after performing training exercises on the rifle range.  The Veteran indicated that the hearing loss symptomatology did not subsequently improved and that, in fact, it had worsened since he first noticed it.  The Board finds that this statement indicates chronic in-service hearing loss symptomatology following in-service acoustic trauma.  

The Board observes that service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Reviewing the medical evidence of record, in the March 1966 service periodic medical examination report, the service examiner performed auditory threshold tests at 500, 1000, 2000, and 4000 Hz.  As the March 1966 service periodic medical examination was conducted prior to October 1967, the Board has converted the ASA units to ISO units (ISO units in parentheses): Upon testing, bilateral ear auditory threshold levels were zero (15) dB at 500 Hz, zero (10) dB at 1000 Hz, zero (10) dB at 2000 Hz, and zero (five) dB at 4,000 Hz.  Although the auditory threshold levels noted in the March 1966 service periodic medical examination report do not indicate hearing loss symptomatology meeting the criteria for a hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385, they do indicate some degree of hearing loss experienced by the Veteran during service.  Therefore, as the only probative evidence of record regarding the Veteran's in-service hearing loss symptomatology consists of the Veteran's lay statements, indicating normal hearing at service entry and chronic hearing loss symptomatology during service, and the March 1966 service periodic medical examination report, corroborating the Veteran's account of in-service hearing loss symptomatology, the Board finds that the Veteran experienced chronic in-service hearing loss symptomatology.    

The Board finds that the Veteran experienced continuous hearing loss symptomatology since discharge from service.  In the December 1966 service discharge medical examination report, a service examiner indicated that the Veteran's hearing was normal at discharge based on the results of a whisper tests; however, as noted above, the medical evidence of record indicates that whisper tests are not credible evidence regarding the Veteran's hearing loss symptomatology.  Therefore, the December 1966 service discharge medical examination report is not credible evidence regarding the Veteran's hearing loss symptomatology, or lack thereof, upon discharge from service.    

The record indicates that the Veteran did not seek treatment for hearing loss symptomatology until June 2006.  In a June 2006 private treatment record, a private examiner diagnosed hearing loss symptomatology meeting the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  

Reviewing the lay evidence regarding post-service hearing loss symptomatology, as noted above, in a December 2008 statement, the Veteran indicated that he had experienced worsening hearing loss symptomatology ever since his in-service training on the rifle range.  The Board also notes that the March 1966 service periodic medical examination report, indicating some in-service hearing loss symptomatology, corroborated the Veteran's account of in-service hearing loss symptoms.  The Board notes that the Veteran wrote that his hearing loss symptomatology began during the "1970s?" on his March 2008 claim for service connection benefits.  Yet, considering the medical evidence of record indicating in-service hearing loss and the Veteran's other statements indicating continuous hearing loss symptomatology since onset, the Board finds that the evidence is in relative equipoise as to whether the Veteran had continuous hearing loss symptomatology since discharge from service.

Finally, the Board finds that the Veteran's current bilateral hearing loss disorder is related to service.  In a July 2008 VA audiology examination report, a VA examiner indicated reviewing the claims file prior to writing his examination report.  Having reviewed the record, the VA examiner reported that the March 1966 service periodic medical examination report indicated that the Veteran had normal hearing sensitivity at 500 through 4000 Hz.  During an interview, the Veteran reported post-service employment as a railroad employee and a mechanic.  The Veteran denied tinnitus symptomatology.  After an audiology examination, the VA examiner diagnosed bilateral sensorineural hearing loss.  

After the review of the claims file, the interview with the Veteran, and the audiology examination, the July 2008 VA examiner wrote that the Veteran's current bilateral hearing loss disorder was less likely than not related to service.  In explaining this conclusion, the VA examiner indicated that the July 1960 service enlistment medical examination report and the December 1966 service discharge medical examination report, both including the results of whisper tests, were not credible evidence regarding the Veteran's contemporaneous hearing loss symptomatology; however, the VA examiner noted that the March 1966 service periodic medical examination report indicated that the Veteran had normal hearing at the time of examination.  The VA examiner noted that the service treatment records contained no report indicating that the Veteran was concerned about his hearing during service.  Moreover, the VA examiner noted that the Veteran had reported a significant amount of occupational noise exposure after service and stated that the Veteran's advanced age would also likely contribute to his hearing loss.  Yet, the VA examiner also stated that a connection between the Veteran's initial hearing loss and in-service noise exposure could not be completely ruled out due to the lack of a competent hearing test upon the Veteran's separation from service.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board notes that the July 2008 VA examiner based his opinion, in large part, on a reported lack of reported hearing loss symptomatology in the Veteran's service treatment records.  In reviewing the service treatment records, the VA examiner wrote that the March 1966 service periodic medical examination report indicated that the Veteran had normal hearing at the time of examination.  The Board notes that the March 1966 service period medical examination report, indicating audio threshold levels of zero at all levels, is written in ASA units.  When converted into ISO units, as required under VA regulations, the March 1966 service period medical examination report indicates threshold levels consistent with in-service hearing loss symptomatology.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the July 2008 VA examiner's finding that the Veteran's current bilateral hearing loss disorder was less likely than not related to service is not probative as it is based on an inaccurate factual premise.  The Board notes that the record of evidence does not contain any other medical opinion suggesting that the Veteran's current bilateral hearing loss disorder is less likely than not related to service.  

The Board finds that the evidence demonstrates credible evidence of in-service acoustic trauma, chronic bilateral hearing loss symptomatology during service, continuous bilateral hearing loss symptomatology since discharge from service, and that the Veteran currently has a diagnosed bilateral sensorineural hearing loss disorder.  As the bilateral hearing loss symptoms were chronic in service, the subsequent manifestations of the same chronic disease at a later date are to be service connected.  See 38 C.F.R. § 3.303(b).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


